UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAFAEL LORA,
                                Plaintiff,
                    -against-
                                                                  1:20-CV-2799 (CM)
 JFK INTERNATIONAL AIRPORT U.S.
 CUSTOMS AND BORDER                                              TRANSFER ORDER
 PROTECTIONS OFFICE CHIEF
 COUNSEL OR DESIGNEE,
                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Rafael Lora, a federal pretrial detainee who is presently held in the Lackawanna

County Prison, in Scranton, Pennsylvania, brings this pro se action under the Freedom of

Information Act (“FOIA”). He seeks records from United States Customs and Border Protection

(“CBP”) concerning a package that was mailed from the Dominican Republic and addressed to

his residence in Hazelton, Pennsylvania. Plaintiff alleges that CBP seized the package at the John

F. Kennedy International Airport (“JFK Airport”), in Jamaica, Queens County, New York. For

the following reasons, the Court transfers this action to the United States District Court for the

Middle District of Pennsylvania.

       FOIA claims must be brought in “the district court of the United States in the district in

which the complainant resides, or has his principal place of business, or in which the agency

records are situated, or in the District of Columbia. . . .” 5 U.S.C. § 552(a)(4)(B).

       Plaintiff alleges that he resides in Hazleton, Luzerne County, Pennsylvania. He does not

state where his principal place of business is. He alleges that the records he seeks from CBP

concern a package addressed to his residence that was mailed from the Dominican Republic, and
that CBP seized at JFK Airport. JFK Airport, however, is not in this judicial district. 1 It therefore

does not appear that there is any basis for venue in this district.

        Luzerne County, where Plaintiff resides, is located in the Middle District of

Pennsylvania. 2 28 U.S.C. § 118(b). Thus, venue lies in the United States District Court for the

Middle District of Pennsylvania. See § 552(a)(4)(B). The Court therefore transfers this action to

that court. 28 U.S.C. § 1406(a).

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Middle District of Pennsylvania. Whether Plaintiff should be permitted to

proceed further without prepayment of fees, and whether his “Motion to Compel Response to

‘Freedom of Information Act’ Request” should be granted, are determinations to be made by the

transferee court. (ECF 1, 4.) A summons shall not issue from this Court. This order closes this

case.




        1
            JFK Airport is located in Queens County, in the Eastern District of New York. 28 U.S.C.
§ 112(c).
        2
         Plaintiff mentions that he is being criminally prosecuted. (ECF 4, at 4.) A search of
public records reveals that he is being criminally prosecuted in the United States District Court
for the Middle District of Pennsylvania. See United States v. Lora, 3:16-CR-0091-02 (M.D. Pa.).

                                                   2
       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   April 8, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                3
